DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 24 March 2021
Claims 1-12 are currently pending and being examined. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1:
Line 3-4 recites “means for cutting a blank form a continuous web of material and putting at least two creases in the blank”. Which will be interpreted as “a single operation, e.g., by means of counter-rotating drums and a fly cutter.” Specification ¶[0013].
Line 5-6 recites “means for folding the blank about these creases to create a pleated blank of planar form”. Which will be interpreted as “The second folding station can conveniently use counter-rotating drums, with an air blade picking up the blank 12 by a leading edge (with respect to the direction of arrow A) in order to fold it about crease 14 to form the pleat 17. A counter-rotating bail arm can be used to pick up the blank 12 by a trailing edge (with respect to the direction of arrow A) in order to fold it about crease 15 to form pleat 18.” Specification ¶[0016]
Claim 2, line 1 recites “means for imparting an impetus to the pleated blank”. Which will be interpreted as “counter-rotating drums 30, 31”. Specification ¶[0023]
Claim 4, line 2 recites “means for selecting individual blanks from a moving line of blanks”. Which will be interpreted as “The pinch rollers 34, 35 are mounted so as to be movable towards and away from each other. The purpose of this is to enable individual blanks 12 to be picked from the conveyor belt selectively.” Specification ¶[0021]. Same interpretation will be made for claims 5 and 6. 
Claim 8, lines 1-2 recites “means for tamping the blank against the former to set its three-dimensional conical form”. There is no structure in the Specification as to how the tamping is to be completed. 
Claim 9, lines 1-2 recites “means for deploying vacuum and/or air pressure”. Which will be interpreted as “the drums 30, 31 are conveniently perforated with a series of holes 39. This allows the possibility of introducing air pressure at the cylindrical surface of each drum 30, 31. In this case, vacuum suction pressure is used, and this is preferably able to be applied selectively at particular stages in the rotational movement of the drums 30, 31.” Specification ¶[0020]
Claim 10, lines 2-3 recites “means for applying electrostatic charge”. There is no structure in the Specification as to how the electrostatic charge is to be applied. 
Claim 11, lines 2-3 recites “means for training a jet of air”. There is no structure in the Specification as to how the train a jet of air. 
Claim 12: 
Lines 2-3 recites “means for putting at least two creases in the piece of material”. “The next operation involves a cutting and creasing station to cut a blank 12 out of the folded web 10 and put creases 14, 15 into it. This can conveniently be achieved in a single operation, e.g., by means of counter-rotating drums and a fly cutter.” Specification ¶[0013]
Lines 3-4 recites “means for folding the pieces of material about these creases”. Which will be interpreted as “The second folding station can conveniently use counter-rotating drums, with an air blade picking up the blank 12 by a leading edge (with respect to the direction of arrow A) in order to fold it about crease 14 to form the pleat 17. A counter-rotating bail arm can be used to pick up the blank 12 by a trailing edge (with respect to the direction of arrow A) in order to fold it about crease 15 to form pleat 18.” Specification ¶[0016]
Lines 4-5 recites “means for opening out the blank into a three-dimensional form”. Which will be interpreted “The mechanism of the opening station 22 comprises a pair of counterrotating drums 30, 31 arranged with their rotational axes parallel. Each of the drums 30, 31 is connected via a pair of belts 32, 33 to a respective pinch roller 34, 35.” Specification ¶[0019]

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 8, 10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically there does not appear to be a written description of the claim limitation of “means for tamping the blank against the former to set its three-dimensional conical form” in the application as filed. Adequate written description means that, in the specification, the applicant must “convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the [claimed] invention.” Vas- Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 USPQ2d 1111] (Fed. Cir. 1991). When no such description can be found in the specification, the only thing the PTO can reasonably be expected to do is to point out its nonexistence. In re Alton, 76 F.3d 1168, 1175 [37 USPQ2d 1578] (Fed. Cir. 1996). Given the lack of disclosure explaining the means for tamping, examiner concludes that the application fails to reasonably convey that the inventors, at the time the application was filed, had possession of the claimed invention, see MPEP 2163.04.
Additionally, there does not appear to be a written description of the claim limitation “means for applying electrostatic charge” in the application as filed. Given the lack of disclosure explaining how the means for applying electrostatic charge is to be performed, examiner concludes that the application fails to reasonably convey that the inventors, at the time the application was filed, had possession of the claimed invention.
Additionally, there does not appear to be a written description of the claim limitation “means for training a jet of air” in the application as filed. Given the lack of disclosure explaining how the means for training a jet of air is to be performed, examiner concludes that the application fails to reasonably convey that the inventors, at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 7 and 8 recite “a three-dimensional conical form”, which were previously recited. Examiner will interpret as “the three-dimensional conical form”.
Claim 8, lines 1-2 recites “means for tamping the blank against the former to set its three-dimensional conical form”. There is no structure in the Specification as to how the tamping is to be completed. Therefore, Examiner is unable to interpret the claim. 
Claim 10, lines 2-3 recites “means for applying electrostatic charge”. There is no structure in the Specification as to how the electrostatic charge is to be applied. Therefore, Examiner is unable to interpret the claim. 
Claim 11, lines 2-3 recites “means for training a jet of air”. There is no structure in the Specification as to how the train a jet of air. Therefore, Examiner is unable to interpret the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sanford (US 2,349,115) in view of Lampcov (US 3,800,954), further in view of Dutro (US 3,412,994).

Claims 1 and 12, Sanford teaches for manufacturing a wipe in a three-dimensional conical form (Fig. 4) out of an essentially flat piece of material (10, 16; Fig. 1), including:
means for cutting a blank from a continuous web of material (col. 2 l. 1-5) and putting at least two creases in the blank (col. 1 l. 50-23),
means for folding the blank about these creases to create a pleated blank of planar form (col. l. 53-55), and
means for opening out the pleated blank into a three-dimensional conical form (col. 1 l. 53-55).
Sanford does not teach an apparatus including: means for cutting, means for putting at least two creases in the blank, and means for folding the blank. 
Lampcov teaches an apparatus including: means for cutting (54; Fig. 7), means for putting at least two creases in the blank (56; Fig. 7), and means for folding the blank (58; Fig. 7).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the manufacturing steps of Sanford, by using an apparatus, as taught by Lampcov, to increase the production of the filters by having an apparatus creating them. 
Sanford as modified by Lampcov does not teach means for opening out the pleated blank into a three-dimensional conical form comprises a pair of counter-rotating drums between which the pleated blank is fed to impart an impetus to the blank, and wherein the pair of counter-rotating drums are perforated with a plurality of holes and are operable to introduce vacuum suction pressure and/or air pressure during the step of opening out the blank.
However, Dutro teaches means for opening out the pleated blank into a three-dimensional conical form (col. 1 l. 20-21) comprises a pair of counter-rotating drums (56, 57; Fig. 1) between which the pleated blank is fed to impart an impetus to the blank (col. 3 l. 20-22), and
wherein the pair of counter-rotating drums (56, 57; Fig. 1) are perforated with a plurality of holes and are operable to introduce vacuum suction (col. 3 l. 25-28) during the step of opening out the blank (col. 3 l. 35-48). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Sanford and Lampcov, by using counter-rotating drums for the opening means, as taught by Dutro, for unfolding a folded piece of paper for mass production in an automatic system. 

Claim 2, Sanford as modified by Lampcov and Dutro teaches the apparatus as claimed in claim 1, wherein said means for imparting an impetus to the pleated blank is arranged to do so in the plane of its planar form (Dutro: see Fig. 1 showing the rollers imparting vacuum forces onto the folded blank when it is in its planar form; col. 3 l. 25-28).

Claim 3, Sanford as modified by Lampcov and Dutro teaches the apparatus as claimed in claim 1, wherein the pleated blank is provided with free, unfolded edges and the impetus that is imparted to the pleated blank is applied with the free edges leading (Dutro: col. 3 l. 35-48).

Claim 4, Sanford as modified by Lampcov and Dutro teaches the apparatus as claimed in claim 1, wherein the means for opening out the pleated blank further comprises means for selecting individual blanks from a moving line of blanks (Dutro: 40 & 15; Fig. 1; col. 2 l. 13-21 & col. 2 l. 56-col. 3 l. 14).

Claim 5, Sanford as modified by Lampcov and Dutro teaches the apparatus as claimed in claim 4, wherein said blank selecting means operates at right angles to the direction of movement of the line of blanks (Dutro: 40 & 15; Fig. 1; col. 2 l. 13-21 & col. 2 l. 56-col. 3 l. 14).

Claim 6, Sanford as modified by Lampcov and Dutro teaches the apparatus as claimed in claim 4, wherein said blank selecting means comprises a pair of openable and closable pinch rollers (Dutro: 15; 19, 17, 18, 19; col. 2 l. 13-21), .

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sanford (US 2,349,115) in view of Lampcov (US 3,800,954) and Dutro (US 3,412,994)., further in view of Abbosh (US 2008/0210703).

Claim 7, Sanford as modified by Lampcov and Dutro teaches the apparatus as claimed in claim 1, a former (Dutro: 70, 72; Fig. 1).
Sanford as modified by Lampcov and Dutro does not teach a conically shaped former for setting the blank in the three-dimensional conical form.
However, Abbosh teaches a conically shaped former for setting the blank in the three-dimensional conical form (18, 19, 20; Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Sanford, Lampcov, and Dutro, by conically shaped former, as taught by Abbosh, for ensuring the shape of the filter. 

Claim 9, Sanford as modified by Lampcov, Dutro, and Abbosh teaches the apparatus as claimed in claim 7, further comprising means for deploying vacuum (Sanford: 60; Fig. 1) to assist with holding the blank on the former (Abbosh: 18, 19, 20; Fig. 3). 
Sanford teaches using a vacuum to hold on to a blank, therefore it would be obvious to one having ordinary skill in the art to use a vacuum on the former to hold the filter in place.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731